IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


IN RE: THE TWENTY-SEVENTH       : No. 171 EM 2014
PHILADELPHIA COUNTY             :
INVESTIGATING GRAND JURY        :
                                :
                                :
PETITION OF: OFFICE OF ATTORNEY :
GENERAL                         :


                                        ORDER


PER CURIAM
      AND NOW, this 14th day of January, 2015, the Application for Extraordinary

Relief is DENIED. Per Supervising Judge Diana L. Anhalt’s in camera answer, the

protective order issued out of concern over retaliation and intimidation against

employees of Office of Attorney General as a result of their grand jury testimony. The

order is intended to prohibit only obstruction, intimidation, or retaliation against any

witnesses subpoenaed to testify before the grand jury; it is not intended to limit the law

enforcement or prosecutorial authority of the Office of Attorney General.